Case 1:19-cv-00005-MSM-PAS Document 52-2 Filed 01/22/20 Page 1 of 6 PagelD #: 690

 

 

 

 

Bankof America
PRESORT
Honte Loans First-Class Mail
PO Box 9048 U.S, Postage and
Temecula, CA 92589-9048 Fees Paid
W50
95304 7100 1470 o865 3155 7a
Return Receipt Requested
20161005-213
eafePll pit boegrectued pelle pf] paadpedtin
DOLORES CEPEDA
177 Dexter St
Providence, R! 02907-2404
ae

RM2ZODYH{CM}

 
Case 1:19-cv-O00005-MSM-PAS Document 52-2

Bankof America
“ger

4

Home Loans

Mailstop FL.1-908-01-52
P, 0. Box. 37690
Tampa, FL. 33631-3690

DOLORES CEPEDA.
177 DEXTER ST
PROVIDENCE Ri 02907

Filed 01/22/20 Page 2 of 6 PagelD #: 691

C3_9870 RM20DYH 18564 10/30/2014

9314, 7100. 1170, 0885, 3155. 78

Send Correspondence to:
P.O. Box 31785
Tampa,. PL. 33631-3785

Send Payments to:
P.O. Box 15222
Wilmington, DE 19886-5222

Notice Date: October 3, 2016
Account No.: 871282229

RE: Premises:
177. DEXTER ST
PROVIDENCE, RL. 02907

 
Case 1:19-cv-00005-MSM-PAS Document 52-2 Filed 01/22/20 Page 3 of 6 PagelD #: 692

APPENDIX. B
ec FORM 34-27-3,2

NOTICE OF MEDIATION. CONFERENCE PURSUANT. TO
R.L. GEN. LAWS § 34-27-3.2

 

 

 

 

This Notice is. provided to you to. inform you of the protections provided by RL. Gen. Laws §.34-27-3.2 of The
Rhode Island Mortgage Foreclosure and Sale Act.

TO. ASSIST YOU IN AVOIDING FORECLOSURE, YOU HAVE THE RIGHT.TO A
FREE, IN-PERSON OR TELEPHONE MEDIATION CONFERENCE WITH AN.
INDEPENDENT. MEDIATION. COORDINATOR. . THE. MORTGAGEE MAY NOT.
FORECLOSE UNLESS. IT PROVIDES YOU THE OPPORTUNITY TO.
PARTICIPATE, IN. THE MEDIATION CONFERENCE, WHICH MUST. BE
SCHEDULED, WITHIN SIXTY. (60) DAYS. OF THE RECEIPT OF A COMPLETED.
APPENDIX. B, SINGLE. POINT. OF CONTACT. INFORMATION. FOR THE.
MORTGAGEE, AND PAYMENT. INITIATING THE MEDIATION. PROCESS HAS.
BEEN RECEIVED BY THE MEDIATION COORDINATOR. YOU WILL BE.
CONTACTED BY. A FORECLOSURE MEDIATION COORDINATOR TO.
SCHEDULE THAT MEDIATION CONFERENCE.

Name of Mortgagor: DOLORES..CEPEDA

Re: 871282229. (Insert mortgage loan number)

INSERT ADDRESS. OF. RESIDENTIAL REAL ESTATE:. 177, DEXTER ST. PROV. IDENCE, RI.02907
Date. of Default... 08/01/2016

Date of release of loan from automatic stay. in bankruptcy proceeding if applicable: Not Applicable

Date of release of loan from protections, of the Servicemembers, Civil Relief Act, 50, U.S.C. App. §501L et seq.,.
or RI. Gen. Laws. §34-27-4(d), if applicable. NOT. APPLICABLE

The mortgagee named below (“Mortgagee”). hereby. notifies you that you are. in Default on your. mortgage... If
you fail to remedy this Default, Mortgagee has the right to foreclose on the real estate secuting the mortgage
loan referenced in this. Notice,

Mortgayee:. BANK OF AMERICA, N.A.
(Type or print name of Mortgagee)

Mortgagee Address:

Street: P.O. Box 31785

City, State, Zip Code: Tampa, FL. 33631-3785

Mortgagee Authorized Representative: Loan Servicing Center Date mailed: 10/03/2016
(Type. or. print) (mm/dd/yyyy)

Contact Information for. Mortgages. Authorized Representative:
Telephone: 1-800-669-1904
(Provide toll free number if available)

Email: . correspondencesupport@bankofamerica.com

cet Mediation Coordinator: Rhode Island Housing

et

 
Case 1:19-cv-00005-MSM-PAS Document 52-2 Filed 01/22/20 Page 4 of 6 PagelD #: 693

APENDICE B

FORMULARIO 34-27-3.2

 

& NOTIFICACION DE REUNION DE MEDIACION SEGUN
\ EL. § 34-27-3.2 DE, LAS LEYES. GENERALES DE RHODE ISLAND. (R.L)

 

 

Esta notificacién se le proporciona para informarle sobre la proteccién que proveen Jas Leyes Generales, de R.
I, en el §34-27-3.2. de la Mortgage Foreclosure and Sale Act (Ley de Ejecuciones Hipotecarias y. Ventas) del
estado de Rhode Island,

PARA AYUDARLO. A EVITAR LA EJECUCION HIPOTECARIA, USTED TIENE.
DERECHO. A UNA REUNION DE MEDIACION GRATUITA CON UN
COORDINADOR DE MEDIACION. INDEPENDIENTE. . DICHA REUNION SE.
PODRA EFECTUAR PERSONALMENTE O POR TELEFONO. . EL. ACREEDOR
HIPOTECARIO. NO. PODRA EJECUTAR LA HIPOTECA SIN. HABERLE.
PROPORCIONADO. LA OPORTUNIDAD. DE PARTICIPAR EN LA REUNION. DE.
MEDIACION, LA CUAL. DEBE ESTAR PROGRAMADA DENTRO. DE LOS
SESENTA (60) DIAS DE. RECIBIR EL. APENDICE B. COMPLETO, PUNTO. DE.
CONTACTO. UNICO. DEL ACREEDOR HIPOTECARIO, Y. EL. PAGO PARA EL.
INICIO. DEL. PROCESO. DE. MEDIACION. USTED. SERA CONTACTADO. POR UN.
COORDINADOR. DE. MEDIACION DE. EJECUCIONES. HIPOTECARIAS. PARA
PROGRAMMAR LA CONFERENCIA DE MEDIACION,

Nombre del cliente. DOLORES CEPEDA

Ref.: 871282229. (Escriba. el nimero de préstamo. hipotecario)

ESCRIBA LA DIRECCION DE LA PROPIEDAD. RESIDENCIAL:; . 177, DEXTER ST PROVIDENCE, RI.
02907

Fecha de Defecto: 08/01/2016

Fecha de Jiberacién de préstamo. de la suspension, automéatica en un procedimiento de quiebra, si es aplicable:
Not Applicable

Fecha de liberacién de la hipoteca de la proteccién de la ley general Servicemembers Civil Relief Act, 50.
U.S.C. App. §501 et seq., or R.I. Gen. Laws §34-27-4(d), si corresponde: NOT APPLICABLE

Por la presente, el acreedor hipotecario nombrado a continuacién (“Acreedor hipotecario”) lo notifica que usted
estA en mora en los pagos de su. hipoteca. . Si no soluciona esta mora, el Acreedor. hipotecario, tiene derecho a
ejecutar la hipoteca de la propiedad que garantiza el préstamo, hipotecario citado. en la referencia de esta
notificacion.

Acreedor hipotecario: BANK OF AMERICA, NLA.
(Escriba a maquina o.en letra de imprenta el nombre del Acreedor hipotecario)

 

Direccién del Acreedor. hipotecario:
Calle: P.O, Box 31785

Ciudad, estado. y cédigo postal: Tampa, FL 33631-3785

Representante. autorizado. del Acreedor hipotecario:. Loan Servicing Center. Fecha de envio postal: 10/03/2016
(Escriba a, maquina o. en letra deimprenta) (mm/dd/aaaa)

Informacién de contacto del representante autorizado del Acreedor hipotecario:

Teléfono: 1-800-669-1904
(Si hay un ntimero de teléfono gratuito disponible, indiquelo)

Direccién de correo electrénico: correspondencesupport@bankofamerica,com

ce: Coordinador de Mediacion:. Rhode Island Housing

 
Case 1:19-cv-00005-MSM-PAS Document 52-2 Filed 01/22/20 Page 5 of 6 PagelD #: 694

APENDICE B

FORMULARIO, 34-27-3.2,

 

& NOTIFICACAO DE CONFERENCIA DE MEDIACAO CONFORME LEIS
| RL. GEN. § 34-27-3.2

 

 

Esta, Notificagto, destina-se.a informar-lhe as. protegdes, fornecidas pelas. leis RI. Gen..§. 34-27-3.2 de
Execugado Hipotecaria ea Lei de Venda de Valores Imobilidrios de Rhode Island.

PARA AJUDAR-ILE A EVITAR O EMBARGO (FORECLOSURE) DA SUA CASA,
INFORMAMOS-IHE QUE TEM O DIREITO A UMA CONFERENCIA DE
MEDIAGAO, GRATUITA SEJA VIA TELEFONICA SEJA PESSOALMENTE
COM UM COORDENADOR INDEPENDENTE DE MEDIACAO. O. CREDOR
HIPOTECARIO NAO PODE EMBARGAR ATE DAR-LHE A OPORTUNIDADE.
DE PARTICIPAR NESTA CONFERENCIA. A QUAL SERA MARCADA NO
PERIODO DE SESSENTA (60) DIAS DESDE OU AO RECEBERMOS O.
“APPENDIX B” PREENCHIDO EE ASSINALANDO. O PEDIDO DE
INFORMACAO DE UM CONTACTO. PARA O. CREDOR, OU O. PAGO INICIAL,
REQUERIDO. SEJA. RECEBIDO. PELO. MEDIODOR UM COORDENADOR TRA
CONTACTAR-LHE PARA MARCAR A DATA DESTA MEDIACAO.

Nome do cliente. DOLORES. CEPEDA

Re: 871282229 (Inserir nimero de empréstimo da hipoteca)

INSERIR ENDERECO. DO. IMOVEL RESIDENCIAL: 177. DEXTER ST. PROVIDENCE, RI. 02907

Data de, delinquéncia: 08/01/2016

Data em que o. empréstimo foi liberado da suspensdo. automatica de faléncia, se aplicivel:.. Not Applicable

Data da exoneracdo da hipoteca, da protegio conferida pela lei dos Estados, Unidos da America e do Estado. de
Rhode Island (Servicemembers Civil Relief Act, 50.U.S.C. App §501 et seq. or R.L. Gen. Laws §34-27-4(d)),
se aplicavel: NOT. APPLICABLE

O Crédito Imobilidrio denominada abaixo. ("Créditos Imobilidrios") por este instrumento notifica -se que esta
inadimplente em sua hipoteca... Se vocé falhar em corrigir tal inadimpléncia, Créditos Imobilidrios tém o direito
de executar o empréstimo de hipoteca. consistente dos bens iméveis relacionados. nesta notificagao.

Créditos. Imobilidrios:. BANK. OF AMERICA, N.A.

(Digitar ou imprimir nome de Créditos Imobiliérios)
Endereco de Créditos, Imobilidrios:
Rua:. P.O, Box 31785

Cidade, Estado, CEP: Tampa, FL 33631-3785
Representante Autorizado, de Créditos Imobiliérios: Loan Servicing Center Data, de envio... 10/03/2016
(Digitar. ou imprimir) (mm/dd/aaaa)

Informagdes, de Contato para Representante Autorizado de Créditos Imobiltarios:

Telefone: 1-800-669-1904
(Fornega um mimero, gratuito, se disponivel)

E-mail: correspondencesupport@bankofamerica.com
ec: Coordenador de Mediacao: . Rhode Island Housing

 
Case 1:19-cv-00005-MSM-PAS Document 52-2 Filed 01/22/20 Page 6 of 6 PagelD #: 695

IMPORTANT DISCLOSURES

 

Bank of America, NLA. is required by law. to inform you that this communication is from a debt collector.
if you are currently. in a bankruptcy proceeding or have previously obtained a discharge of this debt
under bankruptcy law,. this notice is for informational purposes only and is not an attempt to collect a
debt, a demand for payment or. an attempt to. impose personal liability. for a discharged. debt.

We may report information about your. account to credit bureaus. . Late payments, missed payments, or
other defaults on your account may be reflected in your credit report.

MILITARY. PERGONNEL/SERVICEMEMBERS: ff you. or your. spouse is a member of. the military,
please contact us immediately. The federal Servicemembers Civil Relief Act (SCRA) and. similar state
laws provide significant protections and benefits to eligible military. service personnel. . However, military
service and/or SCRA qualification may not necessarily. prevent foreclosure. If your loan is in default, a
court may authorize foreclosure. . If you are having difficulty making your. payments, please call us as
soon. as. you. can. so. we can. discuss various home. retention options. . You can reach our Enterprise
Military. Benefits. Unit at 877.345.0693, . From. outside the U.S., please call us at 817.245.4094. Both
numbers are available 24/7. Homeowner. counseling is also available at agencies such as. Military
OneSource at militaryonesource.mil of 800.342.9647 and Armed Forces Legal Assistance at
legalassistance.law.af.mil, and through HUD-approved housing. counseling. agencies,. which you can find
at hud.gov/offices/hsg/sfh/hec/hcs.cfm.

 

 

7m
i5
ce
